THE THIRTEENTH COURT OF APPEALS

                                   13-19-00194-CV


                      CITY OF SAN BENITO, TEXAS
                                    v.
    CAMERON COUNTY DRAINAGE DISTRICT NO. 3 AND CAMERON COUNTY
      IRRIGATION DISTRICT NO. 2, JAMES D. PENNY AND LARRY GARCIA


                                    On Appeal from the
                     103rd District Court of Cameron County, Texas
                           Trial Cause No. 2019-DCL-0920-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellees.

      We further order this decision certified below for observance.

September 24, 2020